Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Crawford on 06/02/2022.
The application has been amended as follows: 
Claim 11, line 32, amend “barium titanate, barium titanate” to read “barium titanate”.
Claim 18, lines 2-3, amend “the component (A) is a solvent-soluble polyfunctional aromatic copolymer containing a structural unit” to read “the component (A) the solvent-soluble polyfunctional aromatic copolymer further contains a structural unit”.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the “closest” prior art Kawabe et al. (US 2007/0129502 A1, hereinafter referred to as Kawabe ‘502) and Chen et al. (WO 2015/169002 A1, using US 2016/0244610 A1 as translation, hereinafter referred to as Chen ‘002).
Kawabe ‘502 discloses a metal-foil laminate comprising copper foil and a prepreg comprising a substrate as claimed and a resin composition, wherein the resin composition comprises a solvent-soluble polyfunctional vinyl aromatic copolymer as claimed, and an initiator and claim retardant as claimed. 
However, Kawabe ‘502 does not disclose a vinyl-containing organosilicone resin as claimed, or a filler as claimed. Further, Kawabe ‘502 requires the resin composition comprises polyphenylene ether, which falls outside of the “consists of” language of the claims.
Chen ‘002 discloses an MQ organosilicon resin as claimed. 
However, Chen ‘002 only discloses the benefits of MQ organosilicon in combination with polyphenylene ether, which falls outside of the “consists of” language of the claims. Further, Chen ‘002 does not disclose a solvent-soluble polyfunctional vinyl aromatic copolymer as claimed.
Upon updating the searches, new references, namely Kawabe et al. (JP 2016/190899, hereinafter referred to as Kawabe ‘899) and Kawabe (JP 2006/274169 A, hereinafter referred to as Kawabe ‘169), came to the attention of the examiner.
Kawabe ‘899 discloses a metal-foil laminate comprising copper foil and a prepreg comprising a substrate as claimed and a resin composition, wherein the resin composition comprises a solvent-soluble polyfunctional vinyl aromatic copolymer as claimed, and an initiator and filler as claimed. 
However, Kawabe ‘899 does not disclose a vinyl-containing organosilicone resin as claimed, or a flame retardant as claimed.
Kawabe ‘169 discloses a metal-foil laminate comprising copper foil and a prepreg comprising a substrate as claimed and a resin composition, wherein the resin composition comprises a solvent-soluble polyfunctional vinyl aromatic copolymer as claimed, and an initiator and filler as claimed. 
However, Kawabe ‘169 does not disclose a vinyl-containing organosilicone resin as claimed, or a flame retardant as claimed. Further, Kawabe ‘169 requires the resin composition comprises a component (B) which falls outside of the “consists of” language of the claims.
Thus, it is clear that Kawabe ‘052, Chen ‘002, Kawabe ‘899, and Kawabe ‘169, either alone or in combination, do not disclose or suggest the present invention.
Further, applicant’s amendment overcomes the 35 USC 112(b) rejections of record.
In light of the above, the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BETHANY M MILLER/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787